

	

		II

		109th CONGRESS

		2d Session

		S. 2280

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2006

			Mr. Obama (for himself,

			 Mr. Durbin, and Mr. Menendez) introduced the following bill; which

			 was read twice and referred to the Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To stop transactions which operate to promote fraud,

		  risk, and under-development, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Stopping Transactions which

			 Operate to Promote Fraud, Risk, and Underdevelopment Act

			 or the STOP FRAUD Act.

		2.Mortgage

			 fraud

			(a)In

			 generalChapter 63 of title

			 18, United States Code, is amended by adding at the end the following:

				

					1351.Mortgage

				fraud

						(a)In

				generalIt shall be unlawful for any mortgage professional to

				knowingly execute, or attempt to execute, a scheme or artifice—

							(1)to defraud any

				natural person or financial institution in connection with the offer or

				extension of consumer credit (as such term is defined in subsections (e) and

				(h) under section 103 of the Truth in Lending Act (15 U.S.C. 1602(e) and (h))),

				which credit is, or is to be, secured by an interest—

								(A)in real property;

				or

								(B)in personal

				property used or expected to be used as the principal dwelling (as such term is

				defined under section 103(v) of the Truth in Lending Act (15 U.S.C. 1602(v)))

				of the natural person to whom such consumer credit is offered or extended;

				or

								(2)to obtain, by

				means of false or fraudulent pretenses, representations, or promises, any money

				or property, including without limitation in the form of fees or charges, from

				a natural person in connection with an extension of consumer credit secured by

				an interest—

								(A)in real property;

				or

								(B)in personal

				property used or expected to be used as the principal dwelling of such natural

				person;

								(b)PenaltyAny

				person who violates paragraph (1) shall be fined not more than $5,000,000, or

				imprisoned not more than 35 years, or both.

						(c)Private right

				of action by persons aggrievedAny person aggrieved by a

				violation of this section, or any regulation under this section may, but shall

				not be required to, file suit in any district court of the United States having

				jurisdiction of the parties to such suit—

							(1)without respect

				to the amount in controversy;

							(2)without regard to

				the citizenship of the parties; and

							(3)without regard to

				exhaustion of any administrative remedies.

							(d)Rule of

				constructionNothing in this section shall be construed to

				modify, lessen, or otherwise affect any other provision of this title relating

				to the rights afforded to financial institutions.

						(e)DefinitionAs

				used in this section, the term mortgage professional includes

				real estate appraisers, real estate accountants, real estate attorneys, real

				estate brokers, mortgage brokers, mortgage underwriters, mortgage processors,

				mortgage settlement companies, mortgage title companies, mortgage loan

				originators, and any other provider of professional services engaged in the

				mortgage

				process.

						.

			(b)Table of

			 sectionsThe table of sections for chapter 63 of title 18, United

			 States Code, is amended by inserting after the item relating to section 1350

			 the following:

				

					

						1351. Mortgage

				fraud.

					

					.

			(c)Conforming

			 amendmentSection 3293(2) of title 18, United States Code, is

			 amended by striking or 1343 and inserting , 1343, or

			 1351.

			3.Mandatory

			 reporting requirements

			(a)Definition of

			 financial institutionSection 5312(a)(2)(U) of title 31, United

			 States Code, is amended by—

				(1)inserting

			 and companies after persons;

				(2)inserting

			 , transactions, after closings; and

				(3)inserting after

			 settlements the following: , including the Federal

			 National Mortgage Association, the Government National Mortgage Association,

			 the Federal Home Loan Mortgage Corporation, mortgage appraisers, real estate

			 accountants, real estate attorneys, real estate brokers, mortgage underwriters,

			 mortgage processors, mortgage settlement and title companies, mortgage brokers,

			 mortgage loan originators, and any other mortgage professional engaged in the

			 mortgage industry.

				(b)Regulations

				(1)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Secretary of the Treasury shall issue regulations to implement the

			 amendments made in subsection (a).

				(2)Content of

			 regulationA regulation required under paragraph (1) shall

			 include a requirement that any suspicious activity by an individual or entity

			 described in section 5312(a)(2)(U) be reported to the Secretary of the

			 Treasury.

				(c)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as are necessary to implement the regulations issued under subsection

			 (b).

			4.Law enforcement

			 and industry communication

			(a)In

			 generalNot later than 18 months after the date of enactment of

			 this Act, the Attorney General, in consultation with the Secretary of the

			 Treasury, shall establish a system by which mortgage brokers, lenders, and

			 other authorized mortgage professionals may register and receive updates from

			 Federal law enforcement agencies on—

				(1)suspicious

			 activity trends in the mortgage industry; and

				(2)mortgage

			 fraud-related convictions.

				(b)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as are necessary to establish and maintain the system required under

			 subsection (a).

			5.Debarred or

			 censured mortgage professional database

			(a)Establishment

				(1)In

			 generalNot later than 18

			 months after the date of enactment of this Act, the Attorney General shall

			 establish a Debarred or Censured Mortgage Professional Database that may be

			 accessed by authorized banks and mortgage professionals to determine the

			 Federal and State bar status of mortgage professionals regulated by any Federal

			 or State agency.

				(2)Private

			 certification boardsAny widely accepted private certification

			 board shall have authority to access, maintain, and update the Debarred or

			 Censured Mortgage Professional Database established in paragraph (1) for

			 purposes of adding or removing the information of any mortgage professional

			 contained in such Database.

				(3)Definition of

			 widely accepted private certification boardNot later than 18

			 months after the date of enactment of this Act, the Attorney General, in

			 consultation with the Secretary of the Treasury, shall determine the definition

			 of the term widely accepted private certification board.

				(b)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as are necessary to establish and

			 maintain the database required under subsection (a).

			6.Housing

			 counselingSection 106 of the

			 Housing and Urban Development Act of 1968 (12 U.S.C. 1701x), is amended by

			 adding at the end the following:

			

				(g)Counseling for

				mortgage fraud

					(1)In

				generalThe Secretary is authorized to provide, or contract with

				public or private organizations to provide, information, advice, counseling,

				and technical assistance to tenants, homeowners, and other consumers with

				respect to mortgage fraud, as such activity is described in section 1351 of

				title 18, United States Code.

					(2)Preference for

				States with higher incidents of mortgage fraudIn distributing

				any funds authorized under paragraph (3), the Secretary shall give preference

				to those States with the highest rates of mortgage fraud, as such rates are

				determined by—

						(A)the Director of

				the Federal Bureau of Investigation; and

						(B)mortgage industry

				statistics.

						(3)Authorization

				of appropriationsThere are authorized to be appropriated

				$10,000,000, to implement the provisions of this

				subsection.

					.

		7.State appraisal

			 demonstration projects

			(a)In

			 generalNot later than 18 months after the date of enactment of

			 this Act, the Secretary of Housing and Urban Development shall provide grants

			 to State appraisal agencies to improve the monitoring and enforcement of

			 housing appraisal regulations in that State.

			(b)ApplicationEach

			 State appraisal agency seeking a grant under this section shall submit an

			 application to the Secretary of Housing and Urban Development at such time, in

			 such manner, and containing such information as the Secretary may

			 require.

			(c)Preference for

			 States with higher incidents of mortgage fraudIn distributing

			 any grant amounts authorized under this section, the Secretary of Housing and

			 Urban Development shall give preference to those States with the highest rates

			 of mortgage fraud, as such rates are determined by—

				(1)the Director of

			 the Federal Bureau of Investigation; and

				(2)mortgage industry

			 statistics.

				(d)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $10,000,000, to implement the provisions of this

			 section.

			8.Law enforcement

			 grants to State and local law enforcement agencies

			(a)In

			 generalNot later than 18 months after the date of enactment of

			 this Act, the Attorney General shall provide grants to assist State and local

			 law enforcement agencies in—

				(1)establishing and

			 improving mortgage fraud task forces; and

				(2)improving

			 communications regarding mortgage fraud cases between such agencies and other

			 Federal, State and local law enforcement agencies.

				(b)ApplicationEach

			 State or local law enforcement agency seeking a grant under this section shall

			 submit an application to the Attorney General at such time, in such manner, and

			 containing such information as the Attorney General may require.

			(c)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $40,000,000, to implement the provisions of this

			 section.

			9.Additional DOJ

			 fundingIn addition to any

			 other amounts otherwise authorized to be appropriated under this Act, there are

			 authorized to be appropriated to the Attorney General $5,000,000, to increase

			 mortgage fraud investigation efforts undertaken by the Department of

			 Justice.

		

